Exhibit CANADIAN SUPERIOR ENERGY INC. PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For the six months ended June 30, 2008 (unaudited) ($ thousands) Canadian Superior Energy Inc. Seeker Petroleum Ltd. Pro Forma Adjustments (notes 2 and 3) Pro Forma Consolidated Canadian Superior Energy Inc. Revenue Petroleum and natural gas sales, net oftransportation 41,235 5,018 - 46,253 Royalties net of royalty tax credit (7,773 ) (999 ) - (8,772 ) 33,462 4,019 - 37,481 Financial Instruments - losses (742 ) - - (742 ) Interest and other income 310 12 - 322 33,030 4,031 - 37,061 Expenses Operating 6,476 1,249 - 7,725 General and administrative 6,056 1,434 - 7,490 Stock based compensation 3,130 68 - 3,198 Depletion, depreciation and accretion 18,973 3,291 739 23,003 Interest 1,917 2 - 1,919 Foreign exchange (gain) (618 ) - - (618 ) Loss on abandonment 63 - - 63 35,997 6,044 739 42,780 Loss before income taxes (2,967 ) (2,013 ) (739 ) (5,719 ) Current 462 - - 462 Future income tax (reduction) 23 - (217 ) (194 ) Net loss (3,452 ) (2,013 ) (522 ) (5,987 ) Basic and diluted net loss per share ($0.02 ) ($0.04 ) - ($0.04 ) See accompanying notes to the unaudited pro forma consolidated statement of operations NOTES TO THE PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS For the six months ended June 30, 2008 (all tabular amounts in $ thousands, except where otherwise noted) 1.Basis of presentation The accompanying unaudited pro forma consolidated statement of operations of Canadian Superior Energy Inc. (“Canadian Superior”) for the six months ended June 30, 2008 has been prepared to reflect the acquisition of Seeker Petroleum Ltd. (“Seeker”) by Canadian Superior on March 26, 2008. This pro forma statement has been prepared by management of Canadian Superior in accordance with Canadian Generally Accepted Accounting Principles and in the opinion of management, contains all adjustments necessary for fair presentation. No pro forma consolidated balance sheet has been provided as the transaction has already been reflected in the consolidated balance sheet of Canadian Superior as at June 30, 2008. Accounting policies used in the preparation of the pro forma statement is in accordance with those disclosed in Canadian Superior’s audited consolidated financial statements as at December 31, 2007. The pro forma statement should be read in conjunction with the audited consolidated financial statements of Canadian Superior and Seeker as at and for the year ended December 31, 2007. The unaudited pro forma consolidated statement of operations for the six months ended June 30, 2008 give effect to the transactions as if they occurred on January 1, This pro forma statement is not necessarily indicative of the results of operations which would have occurred if the events reflected herein had taken place on the dates indicated or of the results that may be obtained in the future. 2.Pro Forma assumptions and adjustments The pro forma statements have been prepared to give effect to the following transactions, assumptions and adjustments: a) The acquisition of all of the outstanding shares of Seeker.The purchase price is allocated to assets and liabilities as follows based on a combination of cash and 7,651,866 Canadian Superior common shares issued: Calculation of purchase price Cash 22,211 Fair value of shares issued (7,651,886 @ $3.72 per share) 28,465 Transaction costs 887 51,563 Allocated as follows: Working capital (7,210 ) Property, plant and equipment 43,721 Goodwill 15,972 Asset retirement obligation (1,222 ) Future income taxes 302 51,563 The fair value of the Canadian Superior shares issued on acquisition of $3.72 was determined based on reference to the market price on the date the transaction was announced.
